Citation Nr: 0633389	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  00-23 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an effective date, prior to August 24, 
1998, for the assignment of a 30 percent disability rating 
for the service-connected hypertensive heart disease, 
previously rated as essential hypertension.  

2.  Entitlement to a disability rating in excess of 30 
percent for the service-connected hypertensive heart disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from November 1972 to July 
1973.  

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the RO.  

In a decision promulgated on October 24, 2003, the Board 
denied the veteran's claims for an effective date, prior to 
August 24, 1998, for the assignment of a 30 percent rating 
and rating in excess of 30 percent for the service-connected 
hypertensive heart disease.  

The veteran appealed the October 24, 2003 decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In a June 2004 Order, the Court granted a "Joint Motion to 
Vacate and Remand," vacating the October 24, 2003 decision 
and remanding the matter to the Board for further development 
and re-adjudication.  

In February 2005, the Board remanded the veteran's appeals to 
the RO for additional development.  



FINDINGS OF FACT

1.  The VA medical records dated on July 24, 1997, show that 
the veteran had definite enlargement of the heart, and 
diastolic hypertension of 100.  

2.  The veteran's claim for increase was received on January 
30, 1998.  

3.  The veteran's representative submitted a Notice of 
Disagreement with the March 1998 rating decision in May 1998; 
the RO treated this as a new claim and did not issue a 
Statement of the Case.  

4.  The veteran's METS level is in the 5 to 7 range, and he 
has an ejection fraction of between 54 and 65 percent, 
without evidence of dizziness, syncope or headaches.  

5.  The veteran has a history of diastolic pressures of 100 
or more, and requires continuous medication for control of 
his hypertension.  



CONCLUSIONS OF LAW

1.  An effective date of July 24, 1997 for the assignment of 
the 30 percent rating for the service-connected hypertensive 
heart disease is for application.  38 U.S.C.A. § 5110(a), 
(b)(2) (West 2002); 38 C.F.R. § 4.104 including Diagnostic 
Code 7007 (1997); 38 C.F.R. § 3.400(o)(2) (2005).  

2.  The criteria for an evaluation in excess of 30 percent 
for the service-connected hypertensive heart disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. § 4.104 including Diagnostic Codes 7007, 7101 
(1997); 38 C.F.R. §§ 4.7, 4.104 including Diagnostic Codes 
7007, 7101 (2005).  

3.  The criteria for a separate 10 percent evaluation for 
hypertensive vascular disease have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.104 
including Diagnostic Codes 7007, 7101 (1997); 38 C.F.R. 
§§ 4.7, 4.104 including Codes 7007, 7101 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the Appeals Management Center (AMC) provided 
VCAA notice by letters dated in April 2002 and March 2005.  
The March 2005 notice included the type of evidence needed to 
substantiate the claims for an earlier effective date and an 
increased evaluation.  

The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The veteran was informed of what evidence or information he 
was responsible for providing.  Finally, he was told to 
provide any evidence in his possession that pertained to the 
claim.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, service connection has been granted, 
and the first three Dingess elements are substantiated.  
Further notice in this regard is not required.  In addition, 
the veteran's disability has already been assigned a rating 
code and a degree of disability, and the veteran has been 
notified of both.  Finally, the March 2005 letter provided 
the veteran with notification regarding effective dates.  

Therefore, the Board concludes that the veteran has been 
provided with proper notification.  

As the notice came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  

However, the timing deficiency was remedied by the AMC's 
readjudication of the claim in the December 2005 supplemental 
statement of the case after sending the proper notice.  
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded a recent VA examination of his disability.  In 
addition, all identified records that are available have been 
obtained.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of VCAA have 
been met.  


Factual Background

In May 1984 the RO denied service connection for 
hypertension.  The RO determined that the service medical 
records did not show treatment for hypertension during active 
service or during the July 1973 separation medical 
examination.  

In May 1985 the RO granted service connection for essential 
hypertension on the basis of clear and unmistakable error in 
the May 1984 rating decision.  The RO noted that the 
separation medical examination revealed an elevated blood 
pressure reading and subsequent testing revealed additional 
elevated readings.  

The RO also determined that elevated blood pressure readings 
were reported during the October 1973 VA examination and the 
post-service medical records showed continuous treatment for 
hypertension subsequent to military discharge.  

The RO assigned a 10 percent rating for hypertension, 
effective April 24, 1984.  The RO notified the veteran of 
that rating decision by letter dated June 10, 1985; he did 
not appeal.  

The veteran underwent a VA compensation examination for 
hypertension in June 1986.  Based on the medical findings, 
the RO confirmed and continued the 10 percent disability 
rating later that month.  The RO notified the veteran of that 
rating decision by letter dated July 8, 1986; he did not 
appeal.  

The veteran underwent a VA compensation examination for 
hypertension in September 1987.  Based on the medical 
findings the RO confirmed and continued the 10 percent 
disability rating later that month.  The RO notified the 
veteran of that rating decision by letter dated October 2, 
1987; he did not appeal.  

On January 30, 1998 the veteran filed a claim for an 
increased rating for hypertension.  The RO obtained his VA 
outpatient treatment records dated in 1997 and 1998.  This 
included medical examination and evaluation of his 
hypertension.  Records dated July 24, 1997 show that the 
veteran had a blood pressure reading of 180/100.  A blood 
pressure reading of 160/88 was obtained in October 1997.  

Based on the medical findings the RO confirmed and continued 
the 10 percent disability rating in a March 1998 rating 
decision.  The RO notified the veteran of that rating 
decision by letter dated March 6, 1998.  

In May 1998, the veteran's representative submitted a 
statement in which he contended that the VA outpatient 
treatment records were inadequate for rating purposes.  He 
requested the RO provide him a VA compensation examination of 
the service-connected hypertension.  

The veteran underwent a VA compensation examination for 
hypertension on August 24, 1998.  The examiner reported the 
veteran's history.  On physical examination blood pressure 
was 142/90 in the sitting position, 136/96 in the standing 
position and 145/96 in the supine position.  

The examiner noted that a chest x-ray examination performed 
in July 1997 revealed that the left ventricle appeared 
preponderant but there was no active pulmonary disease.  The 
examiner ordered a chest x-ray and an electrocardiogram 
(ECG).  

The August 1998 chest x-ray report states that the cardiac 
shadow was slightly more prominent than on the last study of 
July 24, 1997, and there was mild cardiomegaly with 
prominence of the left ventricle.  The ECG was abnormal and 
the report states that there were voltage criteria for left 
ventricular hypertrophy.  

It also states there was no significant change when compared 
with the ECG of July 24, 1997.  The diagnosis was 
unsatisfactory hypertensive control, mild cardiomegaly with 
prominence of the left ventricle and left ventricular 
preponderance on ECG.  

Based on the medical findings the RO confirmed and continued 
the 10 percent disability rating in a September 1998 rating 
decision.  The RO notified the veteran of that rating 
decision by letter dated September 24, 1998.  

In January 2000 the veteran's representative filed a claim 
for an increased rating for hypertension.  The RO obtained 
his VA outpatient treatment records dated in 1999 and 2000.  
This included medical examination and evaluation of his 
hypertension.  

Based on the medical findings the RO confirmed and continued 
the 10 percent disability rating in a March 2000 rating 
decision.  The RO notified the veteran of that rating 
decision by letter dated March 7, 2000.  The veteran filed a 
Notice of Disagreement with that rating decision later that 
month.  

The RO obtained additional and duplicate VA outpatient 
treatment records dated from 1998 to 2000.  The veteran also 
underwent a VA compensation examination for hypertension.  
The report shows the VA physician reviewed the claims folder 
in connection with the examination.  The impression included 
that of hypertension and hyperlipidemia.  

The physician recommended additional diagnostic studies.  An 
ECG at that time was normal.  The chest x-ray examination at 
that time revealed a top normal cardiothoracic ratio with a 
prominent left ventricle.  There was no congestive heart 
failure.  Computerized tomography (CT) scan of the brain 
performed in May 2000 to rule out a history of a stroke 
revealed a normal unenhanced CT scan of the brain.

A May 2000 echocardiogram (ECHO) showed a left ventricular 
ejection fraction of 65 percent with left ventricular 
hypertrophy, but without any significant valvular disease.  
Thallium stress testing performed in May 2000 revealed the 
heart was normal in size.  There was a fixed inferior wall 
defect that mostly and completely disappeared with 
attenuation correction and was most likely normal.  The wall 
motion was normal and the estimated ejection fraction was 63 
percent.  

During follow-up cardiology examination by that VA physician 
in August 2000 the assessment was known history of 
hypertension on medication with the need for better blood 
pressure control, hypertensive heart disease per the ECG and 
chest x-ray without any evidence for cardiac failure at that 
time.  

In November 2000 the RO obtained additional and duplicate VA 
medical treatment records, which are dated from 1997 to 2000.  
They include the July 24, 1997 chest x-ray examination 
report.  It states that the heart was top normal in size with 
prominence of the left ventricle.  

In January 2002 the Board remanded the issue of an increased 
rating for hypertension to the RO for further development.  

The veteran underwent a VA hypertension examination in July 
2002.  The VA physician certified review of the claims folder 
prior to the examination.  The report contains a history of 
the veteran's hypertension.  

The physician noted that the ECHO done in 2000 showed an 
ejection fraction of 65 percent at that time with a fairly 
good functioning left ventricle.  The physician also noted 
that the ECG performed in 2000 showed no significant 
abnormality except for the tendency for increase in voltage 
and it was considered to be within normal limits.  The ECG 
performed during the examination showed a slight increase in 
voltage suggesting left ventricular hypertrophy with sinus 
rhythm.  

The veteran related the physical limitations in his 
activities due to shortness of breath.  The VA physician 
performed a physical examination.  Blood pressure was 155/95 
in the lying position and 155/100 in the standing position.  
Heart sounds were normal.  

The impression was that of hypertension with hypertensive 
cardiovascular disease.  The physician stated that the 
veteran was diagnosed with hypertension in 1998.  The 
physician stated that the diagnostic studies performed in 
2000 showed normal left ventricular systolic function with 
normal ejection fraction and the only abnormality was an 
increase in cholesterol and triglycerides.  

The physician stated that, over the last two years, the 
diagnostic testing showed a possibility of a slight 
deterioration in his symptoms of shortness of breath.  The 
physician stated that this was corroborated by the fact that 
his current ECG was slightly changed with increased voltage.  
He noted that this was consistent with left ventricular 
hypertrophy and an activity level of 5 to 7 METs at the 
present time.  

The ECG report shows that the ejection fraction was 54 
percent.  The physician recommended continued medication and 
the addition of an ACE inhibitor to better control blood 
pressure.  

In July 2002 the RO determined that it was more appropriate 
to rate the veteran's service-connected disability under the 
rating code for hypertensive heart disease.  The RO awarded 
an increased rating of 30 percent for the disability, 
effective August 24, 1998.  

The RO determined that the VA medical treatment records first 
showed the veteran had developed hypertensive heart disease 
with cardiomegaly during the VA chest x-ray examination 
performed on August 24, 1998.  

In November 2002 the RO obtained additional and duplicate VA 
medical treatment records, which are dated from 2000 to 2002.  
They include the August 2000 ECG report.  It shows that the 
ECG was normal with no significant change from the April 2000 
ECG.  It also shows that the ejection fraction was 60 
percent.  

The veteran was afforded a VA heart examination in June 2005.  
He did not have symptoms of shortness of breath, 
palpitations, dizziness, syncope, or headache.  A July 2004 
ECG had showed no evidence of myocardial ischemia and left 
ventricular systolic function was normal.  He was taking 
medication for hypertension.  

On examination, the veteran did not appear to have any 
problems walking or in climbing stairs.  His blood pressure 
was 165/90, and his heart sounds were normal.  The ECG showed 
a slight increase in voltage for a possible left ventricular 
hypertrophy, and there was no significant change from the 
previous findings.  

In the examiner's discussion, he characterized the veteran's 
hypertension as moderate in degree, with no change from the 
2002 examination.  The diagnosis of hypertensive 
cardiovascular disease had been based on the ECG finding of 
hypervoltage and X-ray finding of enlarged heart, but that 
had been no symptoms of congestive heart failure or cardiac 
decompensation.  

His METs level would be in the 5 to 7 range, and there was no 
change in his physical activity level.  The examiner opined 
that there was no way to diagnose the hypertensive 
cardiovascular disease as occurring prior to 1998 as no 
cardiac investigations were performed and hypertension was 
not diagnosed until then.  However, the examiner believed it 
was unlikely that, given the veteran's current status, he had 
hypertensive heart disease prior to 1998.  

Additional VA treatment record dated 2002 to 2005 were 
obtained in December 2005.  These records show that the 
veteran continued to be followed for hypertension.  His 
diastolic readings during this period ranged from 71 to 95, 
and his systolic readings were from 130 to 170.  The veteran 
continued to use medication for control of his hypertension.  


Effective Date

The veteran's representative contends that the veteran is 
entitled to an effective date of January 12, 1998, for the 30 
percent evaluation.  He argues that the May 1998 statement 
constitutes a notice of disagreement with the March 1998 
rating decision, which means that this decision is not final, 
and that the current appeal is based on the veteran's January 
1998 claim.  

Furthermore, the representative notes that revisions of the 
diagnostic code used to evaluate the veteran's disability 
became effective as of January 12, 1998, and that the new 
criteria contained in these provisions provided a basis for a 
30 percent evaluation as of that date, based on evidence 
dated prior to January 1998.  

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  

An exception to the above rule is that the effective date of 
increased compensation will be the earliest date on which it 
is factually ascertainable that an increase in disability had 
occurred, provided that a claim for increase is received 
within one year from such date; otherwise, the effective date 
will be the date of VA receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o)(2).  See Harper v. 
Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 
(Sept. 23, 1998).  

Thus, the date of receipt of a claim for an increased 
disability rating generally only becomes the effective date 
for an increased rating when the increase in disability is 
shown to have "occurred more that one year prior to the 
receipt of the claim for such increase" and the increased 
level of disability still continues to the present day.  See 
Harper v. Brown, 10 Vet. App. at 126; VAOPGCPREC 12-98 at 3.  

In order to determine whether it was factually ascertainable 
that an increase in disability had occurred during the 
previous year, the diagnostic codes governing the evaluation 
of the veteran's disabilities are pertinent to his claim for 
an earlier effective date for his 30 percent evaluation.  

The Board notes that the criteria for evaluating hypertensive 
cardiovascular disease under Diagnostic Code 7007, along with 
the criteria for evaluation of all cardiovascular disorders 
under 38 C.F.R. § 4.104, changed on January 12, 1998.  

The 30 percent evaluation for the veteran's disability was 
established using the rating code for hypertensive heart 
disease that became effective on January 12, 1998, found at 
38 C.F.R. § 4.104, Diagnostic Code 7007 (2005).  

The current version of the rating schedule provides a 10 
percent disability rating for hypertensive heart disease when 
there is a workload of greater than 7 METs that results in 
dyspnea, fatigue, angina, dizziness, or syncope, or 
continuous medication is required. A 30 percent rating is 
warranted when there is a workload of greater than 5 METs but 
not greater than 7 METs that results in dyspnea, fatigue, 
angina, dizziness, or syncope, or evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray.  

A 60 percent rating is warranted when there is more than one 
episode of acute congestive heart failure in the past year, 
or; a workload of greater than 3 METs but not greater than 5 
METs that results in dyspnea, fatigue, angina, dizziness, or 
syncope, or there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  

A 100 percent rating is warranted when there is chronic 
congestive heart failure, or a workload of 3 METs or less 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope, or there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  38 C.F.R. § 
4.104, Diagnostic Code 7007.  

Under the old rating criteria, for hypertensive heart 
disease, when there are definite signs of congestive failure, 
more than sedentary employment precluded, then a 100 percent 
rating is assigned.  

When there is marked enlargement of the heart, confirmed by 
roentgenogram, or the apex beat is beyond the midclavicular 
line, sustained diastolic hypertension, diastolic 120 or 
more, which may later have been reduced, dyspnea on exertion, 
more than light manual labor is precluded, then a 60 percent 
rating is assigned.  

When there is definite enlargement of the heart, sustained 
diastolic hypertension of 100 or more, moderate dyspnea on 
exertion, then a 30 percent rating is assigned.  38 C.F.R. § 
4.104, Diagnostic Code 7007 (1997)  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

After careful review of the veteran's contentions and the 
evidentiary record, an effective date of July 24, 1997, is 
warranted for the 30 percent evaluation.  

First, the Board finds that the May 1998 statement from the 
veteran's representative constitutes a notice of disagreement 
with the March 1998 rating decision that denied the veteran 
entitlement to an evaluation greater than 10 percent for his 
hypertension.  

A veteran has one year from notification of a decision by the 
agency of original jurisdiction to file a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within 60 days from the 
date the RO mails the statement of the case, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  These regulations are essentially 
substantively unchanged from 1982 to the present.  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201.  

The Court has held that in judging whether a communication 
can be "reasonably construed" as expressing dissatisfaction 
with a VA adjudicative decision, consideration should be 
given not only to the actual wording of the communication, 
but also to the context in which the communication was 
written.  Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991).  

The May 1998 statement was received within one year of 
notification of the March 1998 decision.  Although this 
statement does not specifically state that is seeks appellate 
review of the March 1998 decision, it clearly expresses 
dissatisfaction with that decision.  

If the veteran had been satisfied with the March 1998 
decision, then there would have been no need to opine that 
the records considered by that decision were inadequate, or 
to request a VA examination.  

The RO did not provide the veteran with a Statement of the 
Case following receipt of this Notice of Disagreement.  
Therefore, the March 1998 decision is not final, and the 
veteran's initial January 30, 1998 claim for an increased 
rating is the basis for the current appeal.  Rowell v. 
Principi, 9, 14 (1993)  

As noted, the effective date of increased compensation will 
be the earliest date on which it is factually ascertainable 
that an increase in disability had occurred, provided that a 
claim for increase is received within one year from such 
date; otherwise, the effective date will be the date of VA 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(2).  

Under the rating criteria for hypertensive heart disease in 
effect prior to January 12, 1998, a 30 percent evaluation was 
warranted for definite enlargement of the heart, sustained 
diastolic hypertension of 100 or more, and moderate dyspnea 
on exertion.  See 38 C.F.R. § 4.104, Code 7007 (1997).  

The evidence includes VA treatment records dated July 24, 
1997, which show that the veteran had had a blood pressure 
reading of 180/100.  In addition, a chest X-ray conducted at 
that time described the heart as top normal, but with a 
prominent left ventricle.  

The Board finds that these criteria more nearly resemble 
those required for the 30 percent evaluation under the 
provisions of 38 C.F.R. § 4.104, Code 7007 then in effect.  
Moreover, it is dated within a year prior to receipt of the 
veteran's January 1998 claim for an increased rating.  

Therefore, the proper effective date for the 30 percent 
evaluation for the veteran's hypertensive heart disease is 
July 24, 1997.  38 C.F.R. § 4.104, Code 7007 (1997); 38 
C.F.R. § 3.400(o)(2) (2005).  


Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

As noted above, the criteria for the evaluation of the 
veteran's disability changed on January 12, 1998, just weeks 
before the receipt of his January 30, 1998 claim.  

The Board notes that any increase in the evaluation of the 
veteran's disability based on the new criteria may not be 
made effective prior to the January 12, 1998 date of change.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Prior to the establishment of the 30 percent evaluation, the 
veteran's disability was evaluated under the rating code for 
hypertension.  Both the old and new versions of this rating 
code are located at 38 C.F.R. § 4.104, Code 7101.  

Under the old version of this rating code, a 10 percent 
evaluation requires diastolic blood pressure of predominantly 
100 or more, while a 20 percent evaluation requires diastolic 
blood pressure of predominantly 110 or more with definite 
symptoms.  

A 40 percent evaluation is warranted for diastolic blood 
pressure of predominantly 120 or more with moderately severe 
symptoms, and a 60 percent evaluation is warranted for 
diastolic blood pressure of predominantly 130 or more with 
severe symptoms.  38 C.F.R. § 4.104, Code 7101 (1997).  

The current version of this rating code provides a 10 percent 
disability rating for hypertensive vascular disease 
(hypertension and isolated systolic hypertension) when 
diastolic pressure is predominantly 100 or more, or systolic 
pressure is predominantly 160 or more, or as a minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  

A 20 percent rating is warranted when diastolic pressure is 
predominantly 110 or more, or systolic pressure is 
predominantly 200 or more.  A 40 percent rating is warranted 
when diastolic pressure is predominantly 120 or more.  A 60 
percent rating is warranted when diastolic pressure is 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2005).  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note (1).  

The veteran's disability is currently evaluated under the 
rating code for hypertensive heart disease.  The criteria for 
an increased evaluation under this rating code were reviewed 
during the discussion of the proper effective date for the 
veteran's increased rating, and need not be reviewed.  
However, the Board must discuss whether or not the veteran 
may be evaluated under both the rating codes for hypertension 
and hypertensive heart disease.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (2005).  

However, an exception to this is the anti-pyramiding 
provision of 38 C.F.R. § 4.14 (2005), which states that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), it was held that 
the described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which provided that a veteran may not be rated separately for 
the described conditions.  

Therefore, the conditions were to be rated separately under 
38 C.F.R. § 4.25, unless they constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. § 
4.14.  Esteban, at 261.  The critical element cited was "that 
none of the symptomatology for any one of those three 
conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions."  Id. at 262.  

In this case, the Board finds that the veteran may not be 
evaluated under both the rating codes for hypertensive 
vascular disease and hypertensive heart disease as in effect 
prior to January 12, 1998.  Both of these rating codes used 
the veteran's diastolic pressure to evaluate the severity of 
his disability.  See 38 C.F.R. § 4.104, Codes 7007, 7101 
(1997).  

Therefore, an assignment of separate evaluations under these 
two rating codes would constitute an evaluation of the same 
manifestation under two different diagnoses, which is 
prohibited.  38 C.F.R. § 4.14.  

However, under the provisions of 38 C.F.R. § 4.104, Codes 
7007 and 7101 that are currently in effect, separate 
diagnoses can be awarded, as Code 7007 no longer considers 
the veteran's diastolic pressure in the evaluation of his 
disability.  See 38 C.F.R. § 4.104, Codes 7007, 7101 (2005).  
With this in mind, the Board will now proceed to a discussion 
of the proper evaluation for the veteran's disability.  

The Board finds that an evaluation in excess of 30 percent 
for the veteran's hypertensive heart disability is not 
warranted.  The veteran does not meet the criteria for an 
evaluation of greater than 30 percent under any of the 
applicable rating codes for any portion of the evaluation 
period.  

The evidence does not provide a basis for an evaluation 
greater than 30 percent during the one year period prior to 
receipt of the veteran's claim under the rating criteria in 
effect prior to January 12, 1998.  The blood pressure 
readings obtained during this period were 180/100 and 160/88.  

Neither of these readings meets the required diastolic 
pressure of 120 or more for a 40 percent evaluation under the 
rating code for hypertensive vascular disease.  38 C.F.R. 
§ 4.104, Code 7101 (1997).  The July 1997 records which first 
suggested enlargement of the heart described the ventricle as 
prominent, and the rest of the heart as top normal.  This 
does not constitute the required marked enlargement of the 
heart and diastolic pressures of 120 needed for a 60 percent 
evaluation under the old rating code for hypertensive heart 
disease.  38 C.F.R. § 4.104, Code 7007 (1997).  

In addition, the evidence does not support entitlement to an 
evaluation of greater than 30 percent under the current 
version of 38 C.F.R. § 4.104, Code 7007 (2005).  The VA 
examinations conducted in July 2002 and June 2005 found that 
the veteran's METS level would be in the 5 to 7 range.  

The May 2000 ECHO and the July 2002 ECG determined that the 
veteran had an ejection rate of 63 percent and 54 percent 
respectively.  

The June 2005 VA examination stated that the veteran was not 
complaining of any dizziness, syncope or headaches and noted 
that a June 2004 ECG found left systolic function to be 
normal.  This symptomatology more nearly fits that of the 30 
percent evaluation currently assigned.  38 C.F.R. § 4.104, 
Code 7007 (2005).  

The evidence also does not show entitlement to an evaluation 
in excess of 30 percent under the current rating criteria for 
hypertensive vascular disease.  The evidence does not show 
even a single reading of diastolic pressure of 120 or more.  
38 C.F.R. § 4.104, Code 7101 (2005).  

However, the Board finds that the criteria for a separate 10 
percent evaluation for hypertensive vascular disease under 
the current criteria have been met.  The evidence shows that 
the veteran has a history of diastolic pressures of 100 or 
more dating from July 1997, and the June 2005 examination 
found that his systolic pressure was 165.  

Moreover, the veteran has required continuous medication for 
control of his blood pressure for many years.  As none of 
these symptoms overlap with the criteria used to evaluate the 
veteran's hypertensive heart disease, and as they meet the 
requirements for a 10 percent evaluation, a separate 10 
percent evaluation is warranted for hypertensive vascular 
disease.  

As the criteria upon which the separate evaluation is based 
became effective January 12, 1998, the effective date for the 
separate 10 percent evaluation may not be established prior 
to that date.  38 C.F.R. § 4.104, Code 7101 (2005).  



ORDER

An effective date of July 24, 1997, for the assignment of the 
30 percent rating for the service-connected hypertensive 
heart disease is granted, subject to the regulations 
governing the award of VA monetary benefits.  

An increased rating in excess of 30 percent for the service-
connected hypertensive heart disease is denied.  

A separate 10 percent evaluation for hypertensive vascular 
disease beginning on January 12, 1998 is granted, subject to 
the regulations governing the award of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


